Citation Nr: 0501386
Decision Date: 01/18/05	Archive Date: 03/14/05

DOCKET NO. 03-08 316                        DATE JAN 18 2005


On appeal from the decision of the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

.FINDINGS OF FACT

1. The veteran in this case served on active duty from July 1964 to July 1967 and from July 1991 to January 1992.

2. On January 10,2005, prior to the promulgation of a decision in the appeal, the Board received notification from the veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant (or his or her representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2004). The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

-2


ORDER

The appeal is dismissed.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 3 




